Exhibit 10.5

 

 

LOAN AGREEMENT

 

 

 

THIS AGREEMENT made the 20th day of September, 2007.

 

BETWEEN:

 

JAMES FITZSIMONS, of Via San Salvatore 13, 6902 Paradiso, Switzerland;

 

("Fitzsimons")

 

 

OF THE FIRST PART

 

AND:

 

 

GD CONFERENCE CENTER, INC., a company incorporated pursuant to the laws of
Delaware with an address at 430 Loma Media Road, Santa Barbara, CA 93103;

 

("GD”)

 

 

OF THE SECOND PART

 

WHEREAS:

 

A.

GD requires funding in connection with its proposed business operations in the
oil and gas sector;

 

B.

Fitzsimons has agreed to loan US$350,000 (the “Funds”) to GD, on certain terms
and conditions contained herein;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that for and in consideration of the sum
of TEN DOLLARS ($10.00), and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.

Fitzsimons hereby agrees to loan the Funds to GD forthwith following the
execution of this Agreement.

 

2.

GD hereby acknowledges and agrees that the Funds will be used by it exclusively
in connection with its business operations in the oil and gas sector, unless JF
shall consent in writing to any other application thereof.

 

3.

The Funds advanced shall be non-interest bearing, unsecured and payable upon

 

--------------------------------------------------------------------------------

demand.

 

4.

Any additional funds that Fitzsimons loans to GD subsequent to this Agreement
shall be subject to the same terms as this Agreement, unless otherwise agreed in
writing.

 

5.

This Agreement shall be interpreted in accordance with the laws in effect from
time to time in the State of Delaware as they are applied to agreements
executed, delivered and to be performed entirely within such state.

 

IN WITNESS WHEREOF the parties hereto have hereunto affixed their respective
hands, both as of the day and year first above written.

 

GD CONFERENCE CENTER, INC.

 

/s/ Peter Destler

-------------------------

 

Peter Destler, President

 

 

/s/ James Fitzsimons

/s/ Deborah Destler

---------------------

---------------------

JAMES FITZSIMONS

Deborah Destler, Vice President

 

 

 